Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Objection 
Claims 8 and 15 are objected to because of the following informalities: 
(1) In claim 8, line 2, it appears “communications” should read --communication--or --combination--.
(2) In claim 15, line 2, “rear side the frame” should read --rear side of the frame--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 7, line 5, the limitation “the frame is configured for receiving a handle” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely states the frame is configured for receiving a handle (see page 6, lines 18-19 of the specification).  There is no disclosure of any particular structure, either explicitly or inherently, to perform the function of receiving a handle.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).  
           (2) The scope of claim 8 is confusing.  As the disclosed invention is understood, the razor blade head 102 does not comprise a handle 104 but in combination with the handle 104 to form a razor 100 as shown in Fig.1A.   

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-3, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidney et al. (U.S. Patent No. 3,078,569, hereinafter “Sidney”).
          Regarding claim 1, Sidney discloses a razor blade head (2,4,13) comprising:
          a frame (2) for supporting at least one blade (4, see column 1, line 57); and 
          at least one indented portion (13) extending into the frame (2, see Fig.2) and configured for receiving at least one finger of a user (see column 2, lines 6-7).
          Regarding claim 2, Sidney’s frame (2) includes an upper side (US, see Fig.2 as annotated below) and the at least one indented portion (13) extends into the upper side (US).

    PNG
    media_image1.png
    385
    400
    media_image1.png
    Greyscale

          Regarding claim 3, Sidney’s at least one indented portion (13) is positioned substantially centrally along the upper side (US).
          Regarding claim 9, Sidney’s at least one indented portion (13) is at least partially rounded in shape (R, see Fig.5 as annotated below).

    PNG
    media_image2.png
    369
    491
    media_image2.png
    Greyscale

          Regarding claim 10, Sidney’s at least one indented portion (13) includes one or more straight portions (S, see annotated Fig.5).
          Regarding claim 11, Sidney’s at least one indented portion (13) extends into the upper side (US) and extends at an angle (i.e. 90 degrees) to a rear side (RS, see Fig.4 as annotated below) of the frame (2).

    PNG
    media_image3.png
    407
    503
    media_image3.png
    Greyscale


          Regarding claim 15, Sidney’s at least one indented portion (13) extends into a rear side (RS) of the frame (2).
3.       Claims 1-3, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follo et al. (U.S. Patent No. 6,792,682, hereinafter “Follo”).
          Regarding claim 1, Follo discloses a razor blade head (14) comprising:
          a frame (16) for supporting at least one blade (22); and 
          at least one indented portion (42) extending into the frame (12, see column 3, lines 3-4) and configured for receiving at least one finger of a user.
          Regarding claim 2, Follo’s frame (16) includes an upper side (20) and the at least one indented portion (42) extends into the upper side (20).
          Regarding claim 3, Follo’s at least one indented portion (42) is positioned substantially centrally along the upper side (20, see Fig.2).
          Regarding claim 7, the frame (16) of Follo’s razor blade head (14) is configured for receiving a handle (12, see column 2, lines 49-51).
          Regarding claim 8, Follo further shows a handle (12) in communication with the frame (16) of the razor blade head (14, see column , lines 49-51).
          Regarding claim 10, Follo’s at least one indented portion (42) includes one or more straight portions (44, see Fig.2).

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1, 2, 4-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2522273 in view of Bruce et al. (U.S. Patent Application Publication No. 2018/0009122, hereinafter “Bruce”).
          Regarding claim 1, GB ‘273 discloses a razor blade head (10, see Figs.6-7) comprising:
          a frame (i.e. the housing of the head 10) for supporting at least one blade (24); and 
          a gripping portion (28) disposed on the frame and configured for receiving at least one finger of a user (see page 7, lines 10-14) substantially as claimed except the gripping portion (28) is not indented into the frame. 
          Bruce teaches it is desirable to have a gripping portion of a razor blade head (see Fig.2C) in the form of a plurality of indented portions (34, see Fig.2B) for receiving  a user’s fingers to improve comfort when in use (see paragraph [0040], lines 4-8).
          In view of Bruce’s teaching, it would have been obvious to one skilled in the art to modify GB ‘273 by having the gripping portion (28) formed in the shape of a plurality of indented portions for the advantage set forth.  
          Regarding claim 2, the gripping portion (28) of GB ‘273 as modified (comprising two indented portions taught by Bruce) extends into an upper side of the frame (note Fig.6).
          Regarding claim 4, GB ‘273 as modified has a plurality of indented portions extending along the upper side of the frame (note Fig.6). 
          Regarding claim 5, GB ‘273 as modified has two indented portions along the upper side, at substantially equal distances from each lateral side of the razor blade head as taught by Bruce (see Figs.2B-2C). 
          Regarding claim 6, GB ‘273 as modified has at least one indented portion extending into the frame, includes a plurality of indented portions extending into the frame. 
          Regarding claim 7, the frame of GB ‘273 is configured (i.e. having a connector  26) for receiving a handle (12, see page 6, lines 21-22).
           Regarding claim 8, GB ’273 further shows a handle (34) in communication with the frame of the razor blade head (10, see Fig.6).
           Regarding claim 15, GB ‘273 as modified has the at least one indented portion extends into a rear side of the frame of the razor blade head (10, note Figs.6-7).

Indication of Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724